Per Curiam.
Defendant, while represented by counsel, pled guilty to the offense of felonious assault, contrary to MCLA § 750.82 (Stat Ann 1962 Rev § 28.277). Defendant was sentenced to a term of 3-1/2 to 4 years imprisonment. A timely claim of appeal was filed in this Court grounded on two allegations of error. First, defendant contends in general terms that the acceptance of his guilty plea was not proper. Second, it is contended that the sentence imposed was cruel, unjust and excessive. The people have filed a motion to affirm the conviction and sentence.
An examination of the transcript of defendant’s plea of guilty clearly demonstrates full compliance with GCR 1963, 785.3(2). The trial judge clearly ascertained that there was a factual basis for defendant’s plea of guilty. People v. Barrows (1959), 358 Mich 267; People v. Bartlett (1969), 17 Mich App 205.
The sentence set by the trial judge is clearly within the statutory maximum. MCLA § 750.82 (Stat Ann 1962 Rev § 28.277); MCLA § 750.503 (Stat Ann 1954 Rev § 28.771). The penalty imposed upon defendant complies with MCLA § 769.8 (Stat Ann 1954 Rev § 28.1080) in that the trial court fixed both a minimum and maximum sentence. Under these circumstances, defendant’s sentence will not be disturbed upon appeal. People v. Pate (1965), 2 Mich App 66; People v. Hunt (1969), 16 Mich App 664.
It is manifest that the questions presented herein are unsubstantial and, therefore, require no argument or formal submission.
The motion to affirm the conviction and sentence is granted.